         Case 1:19-cv-08975-PGG Document 30
                                         32 Filed 06/11/20
                                                  06/22/20 Page 4
                                                                1 of 4
                                                                     1



                               UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK
----------------------------------- x
ERIC PARHAM, individually and on behalf of all :
others similarly situated,                     :  Case No. 1:19-cv-08975-PGG-SDA
                                               :
                        Plaintiff,             :
               v.                              :
                                               :  ORDER AS TO PLAINTIFF’S FIRST
ALDI INC.,                                     :  AMENDED COMPLAINT
                                               :
                        Defendant.             :
                                               :
                                               :
                                               :
----------------------------------- X


       Plaintiff Eric Parham, by counsel, and Defendant Aldi Inc., by counsel, having filed their

Joint Stipulation As To Plaintiff’s First Amended Complaint, AND THE COURT, having been

duly advised, NOW FINDS that the same should be granted.

       IT IS, THEREFORE, ORDERED that Aldi Inc.’s June 3, 2020 request for a pre-motion

conference in anticipation of its motion to dismiss the corrected First Amended Complaint (Dkt.

No. 24) shall be deemed its response to Plaintiff’s corrected First Amended Complaint with

exhibits filed at Dkt. No. 28.


DATE: -XQH
                                            Hon. Paul G. Gardephe, U.S.D.J.
